Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 16, 1994, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant, a cashier at a supermarket, was terminated from her employment for uttering obscene language to her manager after he spoke with her about her inability to get along with another cashier. Although claimant denied using obscene language, a representative of the employer testified that claimant used profanity toward her manager after he warned her about arguing with the other cashier in front of customers. In view of this, we find that substantial evidence supports the Board’s decision that claimant was terminated for misconduct. Accordingly, we find no reason to disturb the Board’s decision.
Cardona, P. J., Mikoll, Mercure, Crew III and White, JJ., concur. Ordered that the decision is affirmed, without costs.